DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 16/069,112, filed on July 10, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 30, 2020 and April 13,2021 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing comprising an upper surface  having a first surface, a second surface disposed lower that the first surface and a third surface dispose lower that the second surface comprising a hole formed therein as claimed in independent claim 1 and the housing having a first groove recess from the upper surface of the housing and a second groove recessed from the fist groove, wherein the second groove comprises a floor surface comprising a hole therein as claimed in independent claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains mare that 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claims 1 and 16, although the specification and drawings disclose a lens driving device comprising: a housing; a bobbin disposed in the housing; a base below the housing; a first coil disposed on the bobbin; a magnet disposed on the housing and facing the first coil; a circuit board disposed on the base and comprising a second coil facing the magnet; an upper elastic member connecting the housing and the bobbin; and a support member electrically connecting the upper elastic member and the circuit board, the specification and drawings fail to describe a housing having upper surface facing the upper elastic member, wherein the upper surface of the housing comprises a first surface, a second surface disposed lower that the first surface and  a third surface disposed lower than the second surface, wherein a portion of the elastic member is disposed on the first surface of eh housing, wherein the housing comprises a hole formed on the third surface, and wherein the support member passes through the hole of the housing, as claimed in independent claim 1; or wherein a portion of the upper elastic member is disposed on an upper surface of the housing, wherein the housing comprises a first groove recessed from the upper surface of the housing and a second groove recessed from the first groove, wherein the second groove comprises a floor surface facing the upper elastic member, wherein the housing comprises a hole formed on the floor surface of the second groove, and wherein the support member passes through the hole of the housing, as claimed in independent claim 16.
Claims 2-15 and 17-19 are rejected as outlined above with respect to claims 1 and 16, respectively, as claims 2-15 and 17-19 inherit all of the limitations and deficiencies of the claim from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (U.S. Patent Publication 2016/0377881).
With regard to independent claim 20, Jung et al teaches a lens driving device (page 1, paragraph [0001] and Figure 2) comprising: a housing (Figure 2, element 140); a bobbin disposed in the housing (Figure 2, element 110); a base below the housing (Figure 2, element 210): a first coil disposed on the bobbin (Figure 2, element 120); a magnet disposed on the housing and facing the first coil (Figure 2, element 130); a circuit board disposed on the base (Figure 2, element 250) and comprising a second coil facing the magnet (Figure 2, element 230); an upper elastic member connecting the housing and the bobbin (Figure 2, element 150); and a support member electrically connecting the upper clastic member and the circuit (page 7, paragraph [0118] and page 9, paragraph [0149]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
19 July 2022